DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1, 15, and 18 
It is unclear from the specification what the term “interaction dependence” between a first and second object is referring too.  It is unclear what is meant by this term and what factors are used to determine if there is an “interactive dependence”.  There are many meanings for the term “interactive dependence” and many ways an “interactive dependence” may be determined, however the specification does not adequately describe what the applicant means by “interactive dependence” For example would an “interactive dependence” mean that two objects are close to one another, touching, cause the other to change its trajectory (i.e. a vehicle avoiding a puddle), interferes with the detection of the other object (i.e. a truck blocking a cars view), or something else?
Additionally it the specification does not disclose what is meant by “determines an expected time estimate for receipt... for a first feature of the second object”.  It appears that this language is claiming when an undetected object is likely to be detected but the specification does not provide details regarding what is meant by this claim limitation.
Furthermore it is unclear what is meant by the limitation “coordinating transmission of the second feature”.   The specification does not disclose how features of objects can be transmitted.  It is unclear if this is referring to a physical object or computer code.
Claims 15 and 18 have similar language and are rejected for the same reason.
Claims 2-14, 16, 17, 19, and 20 depend from claims 1, 15, and 18 and are rejected for the same reason.  Similar claim language is used in the dependent claims which are equally not supported by the speciation.
It is unclear from the specification how the “order” is used determine the “second feature for each object”.  This language would indicate that the speed of the object is based on the priority the vehicle assigns to the object, which the specification does not teach how this is performed.
Additionally it is unclear from the specification how machine learning is used in the invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 15, and 18 
The claims use the term “update” however there does not appear to be an initial position and therefore there is nothing to “update”.  This language causes further confusion as to when the first and second objects are initially detected and how the claimed invention works.  
It is unclear what is meant by “interaction dependence” between a first and second object.  It is unclear what is meant by this term and what factors are used to determine if there is an “interactive dependence”.  For example would an “interactive dependence” mean that two objects are close to one another, touching, cause the other to change its trajectory (i.e. a vehicle avoiding a puddle), interferes with the detection of the other object (i.e. a truck blocking a cars view), or something else?
It is unclear what is meant by the language “coordinating transmission of the second feature” it is unclear how the system transmits a feature of an object.  The claim language would indicate that a feature of an object is being transferred, however as best understood by the Examiner this limitation appears to be transferring information.  
Claims 15 and 18 have similar language and are rejected for the same reason.
Claims 2-14, 16, 17, 19, and 20 depend from claims 1, 15, and 18 and are rejected for the same reason. Similar claim language is used in the dependent claims which are equally unclear.
It is unclear from how the “order” is used determine the “second feature for each object”.  This claim language would indicate that the speed of the object is based on the priority the vehicle assigns to the object, which does not make sense.
As best understood by the Examiner the claimed invention appears to be calculating how long one object is expected to be obstructed by another object. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because even though the claims are directed to one of the 4 statutory categories, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining data about objects, if the objects are interacting, and transmitting information about the objects.
The claims recite limitation about obtaining information about objects which as drafted could be performed in the human mind except for the recitation of generic computer components.  The steps of “obtaining... a first portion of autonomy data..”, “determining that a second object has an interaction dependence relative to the first object”, “determining expected time estimate...”, and “determining a second feature of the first object based at least in part on the first feature of the first object” steps could be performed in the human mind (i.e. if a truck is next to you at a light you may be unable to see other vehicles/pedestrians blocked by the truck for a certain amount of time) except for the recitation of generic computer components.  Additionally “coordinating transmission” would read on a user making a determination if an action can be performed and therefore could also be performed in the human mind. In other words the when observing an environment a person would understand that certain objects (i.e. cars) will attempt to avoid other cars and that there maneuvers would be based on the speed/acceleration of themselves and other objects. If a claim limitation, under its broadest reasonable interpretation, covers 
 This judicial exception is not integrated into a practical application because the claim is using general language “one or more processors” and “a first autonomy computing system” to describe at a high level the process being performed. The processor used is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0012088 (Matsuo et al.).
With respect to claims 1 and 18
Matsuo teaches: An autonomy computing system/autonomous vehicle (see at least ¶0037), comprising:
one or more processors (see at least Fig 1; #1-4 and 10; and ¶0038); and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see at least Fig 1; #1-4 and 10; and ¶0038), the operations comprising:
obtaining by a first system of an autonomy computing system (see at least Fig 3; #2; and ¶0051) a first portion of autonomy data (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) descriptive of an update for a first feature (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) of a first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) detected within a surrounding environment of an autonomous vehicle (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52; The Examiner interprets this limitation as “detecting the position of an object.”); 
determining that a second object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); #D3, #D4, and #22; and ¶0039-41) has an interaction dependence relative to the first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); #D3, #D4, and #22; and ¶0039-41; Discussing determining if the traffic light is obstructed by another object.); 
determining an expected time estimate for receipt by the first system of a second portion of autonomy data (see at least Fig 3; #22; and ¶0054-55)descriptive of an update for a first feature (see at least Fig 3; #22; and ¶0054-55) of the second object (see at least Fig 3; #22; and ¶0054-55; Discussing determining the expected time of the obstruction.); 
determining a second feature of the first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52; Discussing determining the speed of object obstructing the traffic light.) based at least in part on the first feature of the first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52; Discussing determining the speed of object obstructing the traffic light.  The Examiner notes the speed of the object is based on an objects change in position.); and 
coordinating transmission of the second feature (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) of the first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) to a second system (see at least Fig 3; #22 and #D4; and ¶0055, ¶0059, and ¶0062-64) of the autonomy computing system (see at least Fig 3; #2, #22, and D4; and ¶0051) based at least in part on the expected time estimate (see at least Fig 3; #22 and D4; and ¶0055, ¶0059, and ¶0062-64; The Examiner notes that this limitation is very unclear and as best understood is transmitting the expected time estimate.).
With respect to claims 2 and 16
Matsuo teaches:
wherein determining the expected time estimate (see at least Fig 3; #22; and ¶0054-55) comprises determining that the expected time estimate is less than a threshold value (see at least Fig 3; #22; and ¶0054-55), and wherein coordinating transmission of the second feature (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) of the first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) to the second system(see at least Fig 3; #22 and #D4; and ¶0055, ¶0059, and ¶0062-64) of the autonomy computing system (see at least Fig 3; #2, #22, and D4; and ¶0051) based at least in part on the expected time estimate comprises (see at least Fig 3; #22 and #D4; and ¶0055, ¶0059, and ¶0062-64; The Examiner notes that this limitation is very unclear and as best understood is transmitting the expected time estimate.):
in response to determining that the expected time estimate is less than the threshold value (see at least Fig 3 and 8; #22 and S25; and ¶0054-55 and ¶0072), obtaining by the first system the second portion of autonomy data (see at least Fig 8; S29; ¶0054-55, ¶0062-64, and ¶0070-72) descriptive of an update for the first feature of the second object (see at least Fig 8; S29; ¶0054-55, ¶0062-64, and ¶0070-72; Discussing that if the obstruction time is below a threshold the traffic light can be detected,); 
determining a second feature (see at least Fig 4; D7; and ¶0057; Discussing detecting the color of the traffic light.) of the second object (see at least Fig 8; S29; ¶0054-55, ¶0062-64, and ¶0070-72) based at least in part on the first feature of the second object (see at least Fig 4; D7; and ¶0057; Discussing detecting the color of the traffic light.); and 
transmitting the second feature of the first object (see at least Fig 3-5; D4, D7, and D41; and ¶0063 and ¶0074) and the second feature of the second object from the first system to the second system (see at least Fig 3-5; D4, D7, and D41; and ¶0063 and ¶0074).
With respect to claims 3 and 17
Matsuo teaches:
wherein determining the expected time estimate (see at least Fig 3; #22; and ¶0054-55) comprises determining that the expected time estimate is greater than a threshold value (see at least Fig 3 and 8; #22 and S25; and ¶0054-55 and ¶0072), and wherein coordinating transmission of the second feature of the first object to the second system of the autonomy computing system (see at least Fig 3-5; D4, based at least in part on the expected time estimate comprises (see at least Fig 3; #22 and #D4; and ¶0055, ¶0059, and ¶0062-64; The Examiner notes that this limitation is very unclear and as best understood is transmitting the expected time estimate.):
in response to determining that the expected time estimate is greater than the threshold value (see at least Fig 3 and 8; #22 and S25; and ¶0054-55 and ¶0072), determining, by the first system (see at least Fig 3; #2; and ¶0051), a predicted second feature of the second object (see at least Fig 8; S27-28; and ¶0050 and ¶0071-72) based at least in part on the first feature of the first object (see at least Fig 8; S27-28; and ¶0050 and ¶0071-72; Discussing using another light, which would be predicting the state of the closest light.)
providing the second feature of the first object (see at least Fig 3-5; D4, D7, and D41; and ¶0063 and ¶0074) and the predicted second feature of the second object from the first system to the second system (see at least Fig 3-5; D4, D7, and D41; and ¶0063 and ¶0074).
With respect to claim 4
Matsuo teaches:
wherein determining that the second object has an interaction dependence relative to the first object (see at least Fig 3, 11(A-B), comprises determining that the first object and the second object are likely to interact given their current trajectories (see at least Fig 3, 8, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); #D3, #D4, S22-S25, and #22; Discussing determining if the traffic light is obstructed by another object based on the objects trajectory.).
With respect to claim 5
Matsuo teaches:
wherein determining that the second object has an interaction dependence relative to the first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); #D3, #D4, and #22; and ¶0039-41) comprises determining that the first object and the second object are within a predetermined level of proximity to one another (see at least Fig 6 and 7; S1 and S2; and ¶0067-69) at one or more of a current time or a future time (see at least Fig 6 and 7; S1 and S2; and ¶0067-69; Discussing detecting if the object is close to a traffic light.).
With respect to claims 6 and 19
Matsuo teaches:
the first system comprises a perception system (see at least Fig 1; D5; and ¶0040) configured to generate state data descriptive of at least a current state of each of a plurality of objects that are perceived by the autonomous vehicle
the first feature comprises sensor data associated with an object (see at least Fig 1; D5; and ¶0040); and 
the second feature comprises state data for the object determined at least in part from the sensor data associated with the object (see at least Fig 1 and 3; #2, #21, D5, and D21; and ¶0040 and ¶0053).
With respect to claim 7
Matsuo teaches:
wherein the second system comprises a prediction system (see at least Fig 3; #2, #21, and #22; and ¶0051-54) configured to determine, for a current time frame (see at least Fig 3; #2, #21, and #22; and ¶0051-54), a predicted track for each of the plurality of objects including the first object and the second object (see at least Fig 3; #2, #21, and #22; and ¶0051-54).
With respect to claims 8 and 20
Matsuo teaches:
the first system comprises a prediction system configured to determine a predicted track for each of a plurality of objects (see at least Fig 3; #2, #21, and #22; and ¶0051-54) that are perceived by the autonomous vehicle
the first feature comprises current state data associated with an object of the plurality of objects (see at least Fig 3; #21; and ¶0051); and 
the second feature comprises predicted future track data for the object determined (see at least Fig 3; #2, #21, and #22; and ¶0051-54) at least in part from the current state data associated with the object (see at least Fig 3; #21; and ¶0051-53).
With respect to claim 9
Matsuo teaches:
wherein the second system comprises a motion planning system configured to determine (see at least Fig 3, 5, 8, and 10; #4, #21, #43, S28, and S43; and ¶0051-53 and ¶0072-74), for a current time frame (see at least Fig 3, 5, 8, and 10; #4, #21, #43, S28, and S43; and ¶0051-53 and ¶0072-74), a motion plan for the autonomous vehicle(see at least Fig 3, 5, 8, and 10; #4, #21, #43, S28, and S43; and ¶0051-53 and ¶0072-74) based at least in part on track data for the first object and the second object (see at least Fig 3, 5, 8, and 10; #4, #21, #43, S28, and S43; and ¶0051-53 and ¶0072-74),
With respect to claim 10
Matsuo teaches:
determining a priority classification associated with the first object (see at least Fig 8; S23-S26; and ¶0069-72; Discussing determining if the obstructing a traffic light and if so if it is temporary.  The Examiner notes that the term “priority” is very broad and would read on indicating if something is an obstruction the first object will be.); and 
wherein coordinating transmission of the second feature of the first object to a second system is further based at least in part on the priority classification (see at least Fig 3; #22 and #D4; and ¶0055, ¶0059, and ¶0062-64; The Examiner notes that this limitation is very unclear and as best understood would read on transmitting information about an object if it is determined the object could be an obstruction.).
With respect to claim 11
Matsuo teaches:
wherein determining a priority classification for each object in the plurality of objects comprises classifying each object as either high-priority or low-priority (see at least Fig 8; S23-S26; and ¶0069-72; Discussing determining if the obstructing a traffic light and if so if it is temporary.  The Examiner notes that the term “priority” is very broad and would read on indicating if something is an obstruction the first object will be.),
With respect to claim 12
Matsuo teaches:
obtaining, by the first system, autonomy data descriptive of updates for a first feature of a plurality of objects detected within a surrounding environment of an autonomous vehicle (see at least Fig 
determining a priority classification for each object in the plurality of objects (see at least Fig 8; S23-S26; and ¶0069-72) based at least in part on the respective updates for the first feature of each object (see at least Fig 8; S23-S26; and ¶0069-72; Discussing determining if the obstructing a traffic light and if so if it is temporary.); 
determining an order in which the one or more processors determines a second feature for each object (see at least Fig 8; S22-S29; and ¶0070-71) based at least in part on the priority classification for each object (see at least Fig 8; S22-S29; and ¶0070-71; Discussing determining if the object will be obstructing the traffic light before determining the state of the traffic light.); and 
determining the second feature for each object based at least in part on the determined order (see at least Fig 8; S22-S29; and ¶0070-71; Discussing determining if the object will be obstructing the traffic light before determining the state of the traffic light.).
With respect to claim 13
Matsuo teaches:
wherein determining that the second object has an interaction dependence relative to the first object (see at least Fig 1, 2, 7, and 8; S12-13, D12-13; ¶0067-68) comprises accessing an object dependence graph that identifies interacting objects (see at least Fig Discussing using known locations of traffic lights to determine if there is an obstruction.).
With respect to claim 15 
Matsuo teaches: A computer-implemented method (see at least ¶0037), comprising:
obtaining, by a computing system (see at least Fig 3; #2; and ¶0051) comprising one or more computing devices (see at least Fig 3; #2; and ¶0051), a first portion of autonomy data (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) descriptive of an update for a first feature (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) of a first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) detected within a surrounding environment of an autonomous vehicle (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051; The Examiner notes as best understood this limitation is claiming detecting the position of an object.); 
determining, by the computing system (see at least Fig 3; #2; and ¶0051), that a second object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); #D3, #D4, and #22; and ¶0039-41) has an interaction dependence relative to the first object (see at least Fig 3, Discussing determining if the traffic light is obstructed by another object.); 
determining, by the computing system (see at least Fig 3; #2; and ¶0051), an expected time estimate for receiving a second portion of autonomy data (see at least Fig 3; #22; and ¶0054-55) descriptive of an update for a first feature (see at least Fig 3; #22; and ¶0054-55) of the second object (see at least Fig 3; #22; and ¶0054-55; Discussing determining the expected time of the obstruction.); 
determining, by the computing system (see at least Fig 3; #2; and ¶0051), a second feature of the first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52; Discussing determining the speed of object obstructing the traffic light.) based at least in part on the first feature of the first object; (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051 Discussing determining the speed of object obstructing the traffic light.); and 
coordinating, by the computing system (see at least Fig 3; #2; and ¶0051), transmission of the second feature (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) of the first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); D21, #100, #200, #300, and #400; and ¶0051-52) to a second system (see at least Fig 3; #22 and #D4; and ¶0055, ¶0059, and ¶0062-64) based at least in part on the expected time estimate (see at least Fig 3; #22 and #D4; and ¶0055, ¶0059, and ¶0062-64; The Examiner notes that this limitation is very unclear and as best understood is transmitting the expected time estimate.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0012088 (Matsuo et al.) in view of US 2014/0136414 (Abhyanker).
With respect to claim 14
Matsuo teaches:
Wherein determining that the second object has an interaction dependence relative to the first object (see at least Fig 3, 11(A-B), 13(A-B), 15(A-B), and 17(A-B); #D3, #D4, and #22; and ¶0039-41; Discussing determining if the traffic light is obstructed by another object.) comprises determining an interaction classification for the first object (see at least Fig 8; S23-S26; and ¶0069-72; Discussing determining if the obstructing a traffic light and if so if it is temporary.)
Matsuo does not specifically teach the used of machine learning and therefore does not specifically teach:
classifying the first object using a machine-learned model that has been trained based at least in part on training data that comprises annotated vehicle data logs that were previously collected during previous autonomous vehicle driving sessions.
However the use of machine learning to classify an object using a trained model based on previous collected data would have been an obvious modification to one of ordinary skill in the art before the effective filing date of the invention, because it is old and well known to use machine learning to identify objects.  Specifically Abhyanker teaches:
classifying the first object (see at least Fig 52; #904(C-D), #302(E-F), and #5200-5210 ¶0491-495) using a machine-learned model (see at least Fig 52; #904(C-D), #302(E-F), and #5200-5210 ¶0491-495) that has been trained based at least in part on training data that comprises annotated vehicle data logs that were previously collected during previous autonomous vehicle driving sessions (see at least Fig 52; #904(C-D), #302(E-F), and #5200-5210 ¶0491-495; Discussing using machine learning to classify objects.).
Therefore it would have been to one of ordinary skill in the art before the effective filling date of the application to modify the teachings of Matsu by classifying the first object using a machine-learned model that has been trained based at least in part on training data that comprises annotated vehicle data logs that were previously collected during previous autonomous vehicle driving sessions as taught by Abhyanker because doing so would help the system create a more accurate classification.  Thus allowing the system to better understand the environment and respond more accurately.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

MICHAEL F. WHALEN
Examiner
Art Unit 3665

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.F.W./Examiner, Art Unit 3665    
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665